Case 1:19-cv-24977-KMW Document 12 Entered on FLSD Docket 02/24/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO. 1:19-cv-24977-KMW

  WINDY LUCIUS,

         Plaintiff,

  v.

  PUBLIX SUPER MARKETS, INC.,

        Defendant.
  _________________________________/

                          JOINT NOTICE OF SETTLEMENT AND
                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, WINDY LUCIUS ("Plaintiff") and Defendant, PUBLIX SUPER

  MARKETS, INC. ("Defendant") (Plaintiff and Defendant are collectively referred to as the

  "Parties"), having entered into a Confidential Settlement Agreement and Release (“Agreement”)

  that resolves all claims that were or could have been brought in this action by Plaintiff, hereby

  stipulate to the dismissal of this action with prejudice.

         The Parties request that the Court retain jurisdiction to enforce the terms of the Parties’

  confidential settlement agreement. See Anago Franchising, Inc., v. Shaz, LLC, 677 F.3d 1272,

  1280 (11th Cir. 2012). Attorneys’ fees and other recoverable costs and expenses, if any, shall be

  disbursed as specified by the Parties in their Agreement.
Case 1:19-cv-24977-KMW Document 12 Entered on FLSD Docket 02/24/2020 Page 2 of 2




  Jointly submitted this 24th day of February, 2020.

  J. COURTNEY CUNNINGHAM, PLLC                         GRAYROBINSON, P.A.
  Counsel for Plaintiff                                Counsel for Defendant
  8950 S.W. 74th Court, Suite 2201                     333 S.E. 2nd Avenue, Suite 3200
  Miami, Florida 33156                                 Miami, Florida 33131
  Telephone:    (305) 351-2014                         Telephone:    (305) 416-6880
                                                       Facsimile:    (305) 416-6887



  By:       /s/ J. Courtney Cunningham                 By:     /s/ Anastasia Protopapadakis
        J. Courtney Cunningham, FBN 628166                   Anastasia Protopapadakis, FBN 051426
        cc@cunninghampllc.com                                anastasia.protopapadakis@gray-
                                                             robinson.com




                                                  2
